DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 24 and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, publication number: US 2010/0319047 in view of Kirihara, publication number: US 2005/00113377 in further view of Kanojia, patent number: US 7 237 250.

As per claims 16 and 27, Mitsutake teaches a transmitting method for transmitting a first stream related to content of an image or audio, the method comprising: 
transmitting the first stream, the first stream including: 
5 timing identification information indicating a first reference clock and a second reference clock, the first reference clock being used to transmit and receive the first stream, and the second reference clock being used to transmit and receive a second stream related to another content to be reproduced in synchronization with the 10 content related to the first stream (PCR for a first and PCR for a second stream [0031-0032], the first and second stream being synchronized, [0017][0055][0063]); 
a first time according to the first reference clock (PTS, [0018]); and 
a second time according to the second reference clock, the second time being associated with the first time based on the updated correspondence relationship (PTS, [0018], offset [0055]).

Mitsutake does not teach timing update identification information indicating whether or not a correspondence relationship between a first reference clock and a second reference clock has been updated. Wherein the timing update information is a flag indicating whether or not the correspondence relationship between the first reference clock and second reference clock has been updated. 

In an analogous art, Kirihara teaches timing update identification information indicating whether or not a correspondence relationship between a first reference clock and a second reference clock has been updated (timing information indicating difference between reference clocks, [0050-0053]), Wherein the timing update information is a flag indicating whether or not the correspondence relationship between the first reference clock and second reference clock has been updated (Flag indicating that timing information is included, [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mitsutake’s content distribution system to include timing update information as described in Kirihara for advantages of reducing the amount of processing required at the user end. 

The combination of Mitsutake and Kirihara do not teach wherein the second stream is transmitted independently of the first stream, and 
wherein the first stream is adapted for being reproduced in synchronization with the second stream which is transmitted independently of the first stream.

In an analogous art, Kanojia teaches wherein the second stream is transmitted independently of the first stream, and 
wherein the first stream is adapted for being reproduced in synchronization with the second stream which is transmitted independently of the first stream (switching from a content stream to a commercial stream, both streams transmitted on different channels, col. 6, line 40 – col. 7, line 8).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Mistsutake and Kirihara to include a first and second stream being transmitted independently as described in Kanojia’s promotion system for advantages of easily customizing the content the user interacts with. 



As per claim 17, the combination teaches further comprising: determining whether or not the correspondence relationship has been updated; and generating the timing update identification information indicating a result of the determination (Mitsutake: offset, [0055], Kirihara: timing difference [0052]).

As per claim 18, the combination teaches wherein the determination of whether or not the correspondence relationship has been updated includes determining whether or not a discontinuous change is present in a fluctuation of a time indicated by the first reference clock, and determining, when it is determined that the discontinuous 25 change is present, that the correspondence relationship has been updated (Mitsutake: comparing coding rates, Fig. 2, [0055]).

As per claim 19, the combination teaches wherein the first reference clock is a PCR (Program Clock Reference) according to MPEG2-TS (Moving Picture Experts Group-2 Transport Stream) (Mitsutake: PCR, [0007][0015]).

As per claim 20, the combination teaches further comprising, when it is determined that the correspondence relationship has been updated: calculating an offset value corresponding to the updated correspondence relationship between the first reference clock and the second reference clock; and 40 P671646including, in the first stream, the first time and the second time that is specified based on the calculated offset value (Kirihara: modified PCR, [0052])

As per claim 21, the combination teaches wherein the timing update identification indicates that the first reference clock and the second reference clock are stored in a PES (Packetized Elementary Stream) packet after the correspondence relationship is update (Mitsutake: transport stream, [0007], Kirihara: transport stream [0005])

As per claim 22, the combination teaches wherein (i) the timing update identification information is a flag that indicates a first value when the correspondence relationship between the first reference clock and the second reference clock has been updated and (ii) the timing update identification information is a flag that indicates a second value when the correspondence relationship between the first reference clock and the second reference clock has been not been updated (Kirihara: Flag, [0048]).


As per claims 23 and 28, Mitsutake teaches a receiving method for receiving a first stream related to content of an image or audio, the method comprising: 
	Receiving the first stream, the first stream including:
5 timing identification information indicating a first reference clock and a second reference clock, the first reference clock being used to transmit and receive the first stream, and the second reference clock being used to transmit and receive a second stream related to another content to be reproduced in synchronization with the 10 content related to the first stream (PCR for a first and PCR for a second stream [0031-0032], the first and second stream being synchronized, [0017][0055][0063]); 
a first time according to the first reference clock (PTS, [0018]); and 
a second time according to the second reference clock, the second time being associated with the first time based on the updated correspondence relationship (PTS, [0018], offset [0055]).

Mitsutake does not teach timing update identification information indicating whether or not a correspondence relationship between a first reference clock and a second reference clock has been updated. Wherein the timing update information is a flag indicating whether or not the correspondence relationship between the first reference clock and second reference clock has been updated. 


In an analogous art, Kirihara teaches timing update identification information indicating whether or not a correspondence relationship between a first reference clock and a second reference clock has been updated (timing information indicating difference between reference clocks, [0050-0053]), Wherein the timing update information is a flag indicating whether or not the correspondence relationship between the first reference clock and second reference clock has been updated (Flag indicating that timing information is included, [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mitsutake’s content distribution system to include timing update information as described in Kirihara for advantages of reducing the amount of processing required at the user end. 

The combination of Mitsutake and Kirihara do not teach wherein the second stream is transmitted independently of the first stream, and 
wherein the first stream is adapted for being reproduced in synchronization with the second stream which is transmitted independently of the first stream.

In an analogous art, Kanojia teaches wherein the second stream is transmitted independently of the first stream, and 
wherein the first stream is adapted for being reproduced in synchronization with the second stream which is transmitted independently of the first stream (switching from a content stream to a commercial stream, both streams transmitted on different channels, col. 6, line 40 – col. 7, line 8).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Mistsutake and Kirihara to include a first and second stream being transmitted independently as described in Kanojia’s promotion system for advantages of easily customizing the content the user interacts with. 


As per claim 24, the combination teaches further comprising: determining whether or not the correspondence relationship has been updated, based on the timing update identification information included in the first stream, the method further comprising, when it is determined that the correspondence relationship has been updated: 15 specifying the updated correspondence relationship based on the first time and the second time included in the first stream; and synchronizing and reproducing content related to the first stream and content related to the second stream based on the updated correspondence relationship (Mitsutake: offset, [0055], Kirihara: timing difference [0052]).

As per claim 26, the combination teaches further comprising:

stopping reproduction of content related to the second stream and starting reproduction of content related to a third stream when a first descriptor including splicing identification
information and location information is received, the splicing identification information
instructing splicing of items of content, and the location information indicating the content related to the third stream; and

resuming reproduction of the content related to the second stream after a reproduction
period ends when a second descriptor including location information indicating a location of the content related to the second stream is received by the time when the reproduction period of the content related to the third stream ends (Mitsutake: switching, [0013]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494